        Case 1:17-cv-10895-DLC Document 75-1 Filed 02/08/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

                                            )
CHANMONY HUOT, VLADIMIR                     )
SALDAÑA, CHAMPA PANG; LIANNA                )
KUSHI, THOEUN KONG, DENISSE                 )
COLLAZO, SUE J. KIM, SOADY OUCH,            )
TOOCH VAN, CARMEN BERMUDEZ,                 )
KEI KAWASHIMA-GINSBERG,                     )
DANIEL K. UK, and FAHMINA ZAMAN,            )
                                            )
                 Plaintiffs,                )
                                            )
        v.                                  )   Case No. 1:17-cv-10895-DLC
                                            )
CITY OF LOWELL, MASSACHUSETTS; )                JURY TRIAL DEMANDED
KEVIN J. MURPHY, in his official            )
capacity as Lowell City Manager; LOWELL )
CITY COUNCIL; RITA M. MERCIER,              )
RODNEY M. ELLIOTT, EDWARD J.                )
KENNEDY, JR., JOHN J. LEAHY,                )
WILLIAM SAMARAS, JAMES L.                   )
MILINAZZO, DANIEL P. ROURKE,                )
COREY A. BELANGER, JAMES D.                 )
LEARY, in their official capacities as      )
members of the Lowell City Council;         )
LOWELL SCHOOL COMMITTEE;                    )
STEPHEN J. GENDRON, JACQUELINE              )
DOHERTY, CONNIE A. MARTIN,                  )
ROBERT J. HOEY, JR., ROBERT JAMES )
GIGNAC, ANDRE DESCOTEAUX, in                )
their official capacities as members of the )
Lowell School Committee; LOWELL             )
ELECTION AND CENSUS                         )
COMMISSION; and BEVERLY ANTHES, )
JOSEPH MULLEN, THEL SAR,                    )
THOMAS FR. O’BRIEN, in their official       )
capacities as members of the Lowell         )
Election and Census Commission,             )
                                            )
                 Defendants.                )
                                            )
        Case 1:17-cv-10895-DLC Document 75-1 Filed 02/08/19 Page 2 of 3



                  [PROPOSED] ORDER AMENDING CASE SCHEDULE

       Before the Court is the parties’ Joint Motion to Amend Case Schedule. Having

considered the motion, and the fact that it is unopposed, the Court determines that the motion is

hereby GRANTED.

       IT IS THEREFORE ORDERED that the following actions shall be completed by the date

indicated.

                                Event                             Deadline
              Deadline to substantially complete            March 15, 2019
              document production

              Counsel will make good faith efforts to
              produce all required documents as soon as
              they are available and avoid significant
              document production at or near the
              substantial completion deadline

              Completion of fact discovery/depositions      May 10, 2019
              other than expert depositions

              Service of Plaintiffs’ expert report(s)       May 14, 2019

              Service of Defendants’ expert report(s)       June 4, 2019

              Any rebuttal reports by                       July 2, 2019

              Completion of expert discovery                August 2, 2019

              Filing of dispositive motions                 August 23, 2019

              Filing of oppositions and replies to           Twenty-one (21) days
              dispositive motions                           for an opposition;
                                                            seven (7) days for a
                                                            Reply of up to twelve
                                                            pages; no sur-reply
                                                            without leave of Court.
                                                            There is a presumption
                                                            that these deadlines
                                                            will not be extended.




                                                 2
         Case 1:17-cv-10895-DLC Document 75-1 Filed 02/08/19 Page 3 of 3



         SO ORDERED.



Dated:                               _________________________
                                     Donald L. Cabell, U.S.M.J.




                                        3
